Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 19 July 1799
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


          
            
              my dear sister
              Quincy July 19 1799
            
            I had the pleasure of seeing mr Peabody here, yesterday mor’g he got here the night before, but it was late, and I was gone to Bed, tho I had exceeded my usual Hour before the President arrived. he brought William with him. I think I do not feel my last Summers sickness in any way, so sensible, as by being languid, and wanting my rest at a particular Hour. if I vary much, I lose my sleep—
            I have intended every day since my return to have written you, but every day has produced some cares which have retarded me; and the heat oppresses me very much. I had a pleasent Journey & have found myself better ever since. I was so sick last Summer, that I could not see company to dinner, and therefore we made no great dinners, so that I have a double share of that buisness to do. we had one last week and I got through better than I expected— we have an other next week— I am happy to learn the little present to mr Peabody proved acceptable. I lookd when I was at Boston at linnen, but I could not see any under a dollor fit to make up, and that not better than we used to get for 3 & 6—or 4 shillings— William chose to suit himself as in the purchase of a coat & Gown. the Coat I like much but could not fancy his choice for a Gown. We made it up and it does very well. I think he will do better as to linnen at Philadelphia—and as you have been so good as to send him two, he will not want, till then, and if I go, I will endeavour to persuade him to wear cotton in winter.— I think it will be for his Health— his cough has left him, and I think he is better. I would have you try upon abbe the worm wafers. they have been used with great effect, and I believe she has still some remaining I want you to come here in sep’br. do not defer your visit to a longer day. the days grow short and the weather cold— If I keep well enough to go to Philadelphia, I design to go the beginning of october—
            I know you will rejoice to hear that I have received Letters from Berlin to the middle of May. my Children were then well, but mrs A—— continues to meet with one misfortune after an other. she was just recovering from the third— I heard from Thomas at Philadelphia this week; he is going into the Country—about six miles from the

city. the fever has not got to any Head yet, but I fear it will when the season arrives in which it used to Ravage— in Boston and new york, it is Healthy—
            I will procure some stockings for the Boys I could have been almost angry with William—tho so handsomely supplied with Cloaths, do you think he put them on, but went to commencment in those he wore down which be sure, were proper enough for common use but when he had others & with him, to go into so much company—and so drest, it mortified me— but children want consideration— I send my little Neice a Book I did not Read it untill I bought it. there is no harm in it, many usefull lessons—but some which I do not assent to or approve of— I will never consent to have our sex considered in an inferiour point of light. let each planet shine in their own orbit, God and natur designd it so— if man is Lord, woman is Lordess— that is what I contend for—and if a woman does not hold the Reigns of Government, I see no reason for her not judging how they are conducted—
            when you read the Book you will easily know the part alluded to—
            I am my dear sister with Love and affection ever yours—
            
              A Adams
            
          
          
            to miss Palmer a kind Remembrance, and to John whose turn to commencment will be next year—
          
        